Final order in certiorari proceedings confirming the report of the referee containing findings and based on new findings made by the court at Special Term, correcting and reducing the assessment on the relator’s property in the town of East Hampton, Suffolk county, from $400,000 to $200,000, and directing that the relator recover the amount of taxes paid on the over-assessment and costs, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.